DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (6,471,728 B1).
5.	Regarding to claims 1 and 19, Thompson et al teach an air filtration ceiling fan apparatus (10 in Figs. 1A & 1B, col. 1, lines 6-9) comprising a ceiling fan unit having a motor (40) and a plurality of fan blades (38 in Figs. 3 A-C) operably coupled to the motor (40), and an air filtration unit comprising a filter element (18) and a filter fan (14) configured to move air through the filter element (18), wherein the ceiling fan unit (14) is operably connected to the air filtration unit (18) to form the air filtration ceiling fan, and 
6.	Regarding to claims 2 and 20, Thompson et al teach the air filtration unit is configured to move the air into the air filtration unit through an air intake (25, col. 2, line 43) and exhaust the air out of the air filtration unit through an exhaust port (col. 2, line 44), further wherein the air passes through the filter element (18) between the air intake (25) and the exhaust port.
7.	Regarding to claim 3, Thompson et al teach the ceiling fan unit (10 in Figs. 1A & 1B) further comprises an attachment mechanism (20, col. 3, lines 1-4) for attaching the air filtration ceiling fan (10) to the ceiling, wherein the attachment mechanism (20) is coupled to a first side of a housing of the motor (40).
8.	Regarding to claim 9, Thompson et al show in Figs. 1A & 1B that a housing of the air filtration unit (10) is generally cylindrical in shape.
9.	Regarding to claims 10 and 11, Thompson et al teach the exhaust port is configured to direct the air moving out of the air filtration unit (10) toward the plurality of fan blades (38) (see exhaust airflow arrows Figs. 1A & 6A), wherein the exhaust port is configured to direct the air moving out of the air filtration unit toward a stream of air created by movement of the plurality of fan blades (38) (see exhaust airflow arrows in Figs. 1A & 6A).
10.	Regarding to claims 12-14, Thompson et al teach the air filtration unit (10) further comprises a light fixture (32 in Fig. 2, col. 3, lines 15-19), wherein the light fixture (32) is ring-shaped and circularly-shaped.
.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Thompson et al (6,471,728 B1), as applied supra, in view of Liao (6,248,147 B1).
16.	Regarding to claim 4, Thompson et al disclose an air filtration ceiling fan (10) with a filter element (18) positioned around a perimeter of the housing (12) and not at the bottom side of the housing of the motor.  Liao discloses an air filtration ceiling fan (Fig. 3) with a filter element (40) located at the bottom side of the housing of the motor (10) (col. 2, lines 11-12).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to substitute the filter element of Thompson et al by the filter element at the bottom of the motor housing as taught by Liao so that contaminants from the incoming airstream could be effectively filtered out before clean filtered air is discharged to the enclosure.
17.	Regarding to claim 4, Liao shows in Fig. 3 that there is a space between the ceiling fan unit (150) and the air filtration unit (40) for ambient air or the air moved through the filter element to pass therethrough.
18.	Regarding to claim 6, Liao discloses the air intake (330, col. 2, lines 13-14) located at a first side of the air filtration unit (40) proximal to the housing of the motor.
19.	Regarding to claim 7, Liao discloses the exhaust port is located at a second side of the air filtration unit (40), wherein the second side opposes the first side (see airflow arrows from inlet to the outlet in Fig. 4).
20	Regarding to claim 8, Liao discloses a housing of the air filtration unit (10 in Fig. 3) is generally cylindrical in shape, and the housing at the exhaust port could be outwardly flared away from an axis of the cylindrically-shaped housing as an obvious design modification.
s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Thompson et al (6,471,728 B1), in view of Liao (6,248,147 B1), as applied supra, and further in view of Loggins et al (2011/0225939 A1).
22.	Claims 15 and 16 call for the filter element comprising a handle portion.  Loggins et al disclose a filter assembly (220 in Fig. 2) comprising a filter media (225) with a handle (250).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a handle as taught by Loggins et al for the filter element of Liao so that a user can grasp the filter element and easily remove it from the air filtration unit for routine change-out due to life.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 01, 2021